           Case 2:20-cv-01321-RAJ-BAT Document 12 Filed 12/08/20 Page 1 of 1




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
     NORTH CASCADES CONSERVATION
 7   COUNCIL, KATHY JOHNSON,
                                                         CASE NO. 2:20-cv-01321-RAJ-BAT
                               Plaintiff,
 8                                                       ORDER STRIKING BRIEFING
             v.                                          SCHEDULE AND DIRECTING
 9                                                       SUBMISSION OF JOINT
     UNITED STATES FOREST SERVICE, et                    PROPOSED SCHEDULE
10
     al.,
11                             Defendants.
12          Defendants Vicki Christiansen, Peter Forbes, Jamie Kingsbury, Phyllis Reed, Gretchen
13   Smith, Erin Uloth, Jody Weil, and United States Forest Service (collectively “USFS”) request
14   amendment of the Court’s briefing schedule (Dkt. 10). Dkt. 11. Good cause having been shown,
15   it is ORDERED:
16          1)     The Court’s Briefing Schedule (Dkt. 10) is stricken;
17          2)     The parties shall provide the Court with a joint proposed scheduling sequence for
18   the filing of motions and/or cross-motions for summary judgment by December 14, 2020.
19          DATED this 8th day of December, 2020.
20

21                                                      A
                                                        BRIAN A. TSUCHIDA
22                                                      Chief United States Magistrate Judge

23


     ORDER STRIKING BRIEFING SCHEDULE
     AND DIRECTING SUBMISSION OF JOINT
     PROPOSED SCHEDULE - 1
